           Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

    In the Matter of the
    Federal Bureau of Prisons’ Execution
    Protocol Cases
                                                             Case No. 19-mc-0145 (TSC)
    LEAD CASE: Roane, et al. v. Barr
    THIS DOCUMENT RELATES TO:
    Roane, at al. v. Barr, No. 05-2337,
    Robinson v. Barr, No. 07-2145,
    Bourgeois v. Barr, No. 12-0782, and
    Bernard v. Barr, No. 20-0474


 DEFENDANTS’ OPPOSITION TO SOME PLAINTIFFS’ MOTION TO
ALTER OR AMEND THE JUDGMENT FOR DEFENDANTS ON COUNT V

          Plaintiffs Anthony Battle, Brandon Bernard, Alfred Bourgeois, Orlando Hall, Julius

Robinson, and Bruce Webster, 1 move under Federal Rule of Civil Procedure 59(e) for the Court to

alter or amend its judgment in favor of Defendants on Count V of the amended complaint, in which

Plaintiffs alleged violations of the Federal Death Penalty Act (“FDPA”). ECF No. 298 (“Pls.’ Br.”).

Motions of this kind are “disfavored” and “granted only when the moving party establishes

extraordinary circumstances.” Niedermeier v. Office of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C.

2001). The movants must show “an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Firestone v. Firestone,

76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam) (internal quotation marks omitted). The moving

Plaintiffs fail to make that showing here.

          The Court initially granted judgment to Defendants on the FDPA issue, see Mem. Op. 31,

ECF No. 261, acknowledging that there was no “clear and present need” for an injunction to


1
  Of these Plaintiffs, two are currently scheduled for execution. Plaintiff Orlando Hall is scheduled
to be executed on November 19, 2020, ECF No. 284, and Plaintiff Brandon Bernard is scheduled
to be executed on December 10, 2020, ECF No. 296.
         Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 2 of 8




prevent a “certain and great” injury due, in part, to Defendants’ representations about the

procedures that the Federal Bureau of Prisons (“BOP”) would follow in connection with Plaintiffs’

executions. Id. (quoting Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)). The moving

Plaintiffs present no change in law, no new facts, and no manifest injustice that warrants revisiting

that judgment. In fact, the subsequent executions of William LeCroy and Christopher Vialva

(sentenced to death by federal courts in Georgia and Texas, respectively) affirm—rather than

undermine—the Court’s conclusion that no injunction is needed. The motion to alter or amend

judgment should therefore be denied.

                                         BACKGROUND

       The moving Plaintiffs have been sentenced to death by federal courts in either Georgia

(Plaintiff Battle) or Texas (Plaintiffs Bernard, Bourgeois, Hall, Robinson, and Webster).

       The FDPA provides that, in carrying out a sentence of death, “the Attorney General shall

release the person sentenced to death to the custody of a United States marshal, who shall supervise

implementation of the sentence in the manner prescribed by the law of the State in which the

sentence is imposed.” 18 U.S.C. § 3596(a). Plaintiffs originally argued this provision requires

federal compliance with two provisions of the state statues applicable to the moving Plaintiffs.

First, Georgia law states that “[t]here shall be present at the execution of a convicted person . . .

two physicians to determine when death supervenes.” Ga. Code § 17-10-41. Second, Texas law

provides that a sentence of death “shall be executed at any time after the hour of 6 p.m. on the day

set for the execution.” Tex. Code Crim. Proc. art. 43.14(a). Plaintiffs continue to characterize these

provisions as “discrepancies” and “differences” between state laws and the federal protocol, see

Pls.’ Br. at 2, 3, but the federal protocol is simply silent (not contradictory) on these issues.

Moreover, in an earlier appeal on this issue, Judge Rao noted—in a conclusion integral to the D.C.




                                                  2
        Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 3 of 8




Circuit’s plurality opinion vacating this Court’s preliminary injunction on the Plaintiffs’ original

FDPA claim—that “the federal protocol allows the federal government to depart from its

procedures as necessary to conform to state statutes and regulations.” In re Fed. Bureau of Prisons’

Execution Protocol Cases, 955 F.3d 106, 112 (D.C. Cir. 2020).

       In reaching its judgment, this Court concluded that the government had demonstrated an

adequate willingness to conform to the relevant state statutes and procedures. In particular, the

Court found that, because the government intended to comply with Georgia’s two-physician

provision, see ECF No. 247 at 2, Plaintiffs could not prevail on their FDPA claim based on Georgia

law, Mem. Op. at 30. Nor could Plaintiffs demonstrate a certain and imminent injury sufficient to

warrant injunctive relief with respect to the asserted violation of Texas law because “even if [a

6:00 p.m. execution] request has been made and the BOP denied it, it is unlikely this would

constitute irreparable harm.” Mem. Op. at 31, ECF No. 261 (quoting Wis. Gas, 758 F.2d at 674).

It therefore granted Defendants’ motion and awarded them judgment on Plaintiffs’ FDPA claim.

                                          ARGUMENT

       The moving Plaintiffs present no “extraordinary circumstances” that warrant revisiting the

Court’s judgment. Niedermeier, 153 F. Supp. 2d at 28. In fact, subsequent events have confirmed

that the Court was correct to conclude that no injunction was needed, even if the FDPA does




                                                 3
        Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 4 of 8




incorporate the state law provisions at issue here. 2 On September 22, 2020, the government

performed the execution of William LeCroy pursuant to the FDPA. As set forth in a sworn

statement by a warden present in the execution chamber, two physicians were present, consistent

with Ga. Code § 17-10-41, and both examined LeCroy and pronounced his death. See Williams

Decl. ¶ 10, ECF No. 291-5 (stating that, after a physician pronounced LeCroy’s death at 9:06 p.m.,

“[a] second physician examined LeCroy and confirmed the pronouncement of death”); see also

Winter Decl. ¶ 7, ECF No. 242-1 (noting that, for LeCroy’s execution, “the BOP has made

arrangements for two physicians to be present to determine when death supervenes”). And on

September 24, 2020, the government carried out the execution of Christopher Vialva at 6:46 p.m.,

pursuant to the FDPA and consistent with Article 43.14(a) of the Texas Code of Criminal Procedure

providing that executions be performed after 6:00 p.m. on the day scheduled for the execution.3

The moving Plaintiffs note that Plaintiff Hall has requested, through counsel, that his execution

occur after 6:00 p.m. local time. Pls.’ Br. at 7 & Ex. 1 at 1, ECF No. 298-1. Hall’s execution was




2
  The government disagrees with the Court’s conclusion that the two provisions of state law
discussed herein are incorporated by the FDPA under Judge Rao’s controlling opinion in In re
Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106 (D.C. Cir. 2020). See, e.g.,
United States v. Vialva, — F.3d —, 2020 WL 5588811, at *3 (5th Cir. Sept. 18, 2020), cert. denied,
No. (20A49), 2020 WL 5667626 (U.S. Sept. 24, 2020) (construing § 3596(a) as “limited to
procedures effectuating death and exclud[ing] pre-execution process requirements such as date-
setting and issuing,” and rejecting the argument that the D.C. Circuit’s opinion extends beyond
death-effectuating procedures including, specifically, to procedures regarding scheduling). As this
Court has already determined, however, even assuming that the FDPA incorporates these
provisions, judgment in the government’s favor and denial of an injunction requiring compliance
with them is appropriate.
3
   See https://www.justice.gov/opa/pr/statement-department-justice-spokesperson-kerri-kupec-
execution-christopher-andre-vialva (last visited Oct. 26, 2020).


                                                4
         Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 5 of 8




subsequently scheduled for 6:00 p.m. local time in Terre Haute, Indiana. See Ex. 1, Email to Hall’s

Counsel. Thus, all “new evidence” affirms the soundness of the Court’s decision. 4

        The moving Plaintiffs nevertheless urge the Court to alter or amend its judgment, primarily

arguing that the Court was wrong to accept representations made by Defendants in a notice filed

with the Court. Pls.’ Br. at 3–4. Defendants submitted that notice in response to the Court’s

directive that they specifically “file a notice . . . indicating whether they are prepared to deviate

from the procedures of the 2019 Execution Protocol to accommodate [certain state] statutes.” Min.

Order (Sept. 14, 2020). Plaintiffs argue that Defendants’ response, because of its “nonbinding”

nature, is insufficient to moot a case under the doctrine of voluntary cessation. Pls.’ Br. at 4–5.

        This misunderstands the basis of the Court’s judgment. The Court did not conclude that

claims regarding the Georgia and Texas provisions were “moot” due to the government’s cessation

of any pre-litigation conduct. With respect to Georgia law, the Court acknowledged the

government’s intent to comply with Georgia’s two-physician provision, see ECF No. 247 at 2, and

properly concluded that Plaintiffs could thus not prevail on their FDPA claim based on any even

arguable violation of § 3596. See ECF No. 261 at 30. The controlling D.C. Circuit opinion

contemplates that the government will engage in just this type of “departure” from (or refinement




4
  The moving Plaintiffs also briefly suggest in a closing footnote that, if Hall’s execution does not
take place before midnight on November 19, 2020, the government would have to reschedule it on
a future date at least 91 days thereafter. Pls.’ Br. at 8 n.3. The issue, however, is not properly before
the Court. Besides being based on speculation as to the timing of Hall’s execution, Plaintiffs failed
to raise this argument—or even reference Tex. Code Crim. Proc. Ann. art. 43.141(c)—prior to the
Court’s entry of judgment, and their opportunity to do so has therefore passed. It is well-settled
that, in a motion under Rule 59(e), “courts will not address new arguments or evidence that the
moving party could have raised before the decision issued.” Banister v. Davis, 140 S. Ct. 1698,
1703 (2020) (citing 11 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure § 2810.1
(3d ed. 2012)). In any event, Plaintiffs’ belated and thinly-argued suggestion lacks merit; indeed,
the Fifth Circuit has squarely held that the 91-day scheduling requirement of Texas law is not
incorporated by the FDPA. See Vialva, — F.3d —, 2020 WL 5588811, at *2–3.


                                                   5
        Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 6 of 8




of) federal execution procedures “as needed to comply with state law,” with no hint that every such

departure or refinement would give rise to a valid FDPA claim or form the proper basis for

injunctive relief. See Execution Protocol Cases, 955 F.3d at 143 (Rao, J., concurring). And the

Court concluded that Plaintiffs could not obtain the injunctive relief they sought in connection with

Texas law because they could not establish a certain and imminent injury. Mem. Op. at 30–31

(citing Wis. Gas Co., 758 F.2d at 674). 5

       Plaintiffs’ inability to make that showing has not changed. In fact, the government’s

conduct in connection with Vialva’s execution confirms the Court’s conclusion that Plaintiffs

would suffer no “certain” harm. As noted, Vialva’s execution occurred at 6:46 p.m., and Hall (who

requested an execution after 6:00 p.m. local time) is scheduled to have his execution begin at 6:00

p.m. Terre Haute, Indiana time, all consistent with the state statutory provision that the moving

Plaintiffs argue apply. See Tex. Code Crim. Proc. art. 43.14(a). In the absence of any new evidence




5
  The moving Plaintiffs correctly note that the Court elsewhere cited to National Black Police
Association v. District of Columbia, 108 F.3d 346, 349 (D.C. Cir. 1997), which is a mootness case.
Pls.’ Br. at 4. But the Court cited that case in connection with its discussion of state statutory
provisions governing the top-line method of execution, not the Georgia and Texas statutory
provisions that are the basis for their motion. See Mem. Op. at 27. Indeed, insofar as the Texas and
Georgia statutes are concerned, Plaintiffs do not identify any pre-litigation conduct that BOP
abandoned only after being sued. They do not contend that BOP ever insisted that only one
physician would be in attendance at the LeCroy execution or that Vialva’s execution would take
place before 6:00 p.m. And even were mootness and the voluntary cessation doctrine relevant, the
moving Plaintiffs’ analysis is flawed because it does not acknowledge that “[c]essation of the
allegedly illegal conduct by government officials has been treated with more solicitude by the
courts than similar action by private parties.” America Cargo Transp. v. United States, 625 F.3d
1176, 1180 (9th Cir. 2010) (emphasis added) (quoting Ragsdale v. Turnock, 841 F.2d 1358, 1365
(7th Cir. 1988)); see also Rio Grande Silvery Minnow v. Bureau of Reclamation, 601 F.3d 1096,
1116 & n.15 (10th Cir. 2010) (citing cases); Beta Upsilon Chi Upsilon Chapter at the Univ. of
Florida v. Machen, 586 F.3d 908, 916–17 (11th Cir. 2009) (“In cases where government policies
have been challenged, the Supreme Court has held almost uniformly that voluntary cessation of
the challenged behavior moots the claim.”). The Plaintiffs have identified no reason to believe that
the government will not act consistently with its notice to the Court, as it did in connection with
the Vialva and LeCroy executions.


                                                 6
         Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 7 of 8




to the contrary, Plaintiffs still cannot show evidence of certain and imminent irreparable harm.

Mem. Op. at 31. Their motion to alter or amend therefore falls far short of the high hurdle for such

relief. 6 Similarly, with respect to Plaintiff Battle’s claims regarding Georgia law, there is no reason

to believe that the government would conduct his execution (if it is scheduled) in any materially

different way than it conducted LeCroy’s execution.

        The moving Plaintiffs also refer to the execution of Lezmond Mitchell on August 26, 2020.

Pls.’ Br. at 6. But as the moving Plaintiffs acknowledge, BOP complied with all the assurances that

it provided the courts in that case. Id. Plaintiffs complain only that the BOP did not provide counsel

with a means of communication and place to work at the prison, which BOP never represented that

it would do and which no Court found to be required under the FDPA. Id. Indeed, while the Ninth

Circuit did not directly consider whether the FDPA incorporated any state requirement for counsel

accommodations, it is highly unlikely that the court would have found that it did, given the court’s

holding that “procedures that do not effectuate death fall outside the scope of [the FDPA].” United

States v. Mitchell, 971 F.3d 993, 996 (9th Cir. 2020). The access-to-counsel issues presented in

Mitchell, moreover, have nothing to do with the issues presented here. Accordingly, the Mitchell

execution hardly provides the “extraordinary circumstances” necessary to alter the Court’s ruling.




6
  As with Vialva’s execution, there is no reason—let alone any “certain” basis—to believe that the
execution of any Plaintiff convicted by a federal court in Texas will be delayed past midnight,
thereby creating a question about rescheduling. Mem. Op. at 31. An injunction on Plaintiffs’
rescheduling claim is accordingly improper, as this Court correctly held in its prior decision. See
id. To be clear, the government has not made any representations regarding the timing of any
rescheduling that may become necessary, and its position remains that (1) the FDPA does not
require compliance with Texas scheduling laws, see Vialva, — F.3d —, 2020 WL 5588811, at *2–
3, and (2) even if the FDPA did require such compliance, any hypothetical injury arising from an
execution out of compliance with Texas scheduling laws (e.g., an execution of Hall on the morning
of November 20 or Bernard on the morning of December 11 following late-night litigation delays)
would not constitute irreparable harm warranting a stay or injunction, see Mem. Op. at 31, see
Mem. Op. at 31; Vialva, — F.3d —, 2020 WL 5588811, at *3.


                                                   7
       Case 1:19-mc-00145-TSC Document 301 Filed 10/26/20 Page 8 of 8




Respectfully submitted,

JOHN V. COGHLAN*                                      MICHAEL R. SHERWIN
Deputy Assistant Attorney General                     Acting United States Attorney

JEAN LIN                                              DANIEL F. VAN HORN, D.C. Bar #924092
Special Litigation Counsel                            Chief, Civil Division

JONATHAN KOSSAK, D.C. Bar #991478                     By: /s/ Johnny Walker
CRISTEN C. HANDLEY, MO Bar #69114                     JOHNNY H. WALKER, D.C. Bar #991325
BRADLEY P. HUMPHREYS,                                 Assistant United States Attorney
  D.C. Bar #988057                                    555 4th Street, N.W.
Trial Attorneys                                       Washington, District of Columbia 20530
Federal Programs Branch                               Telephone: 202 252 2575
Civil Division, Department of Justice                 Email: johnny.walker@usdoj.gov
1100 L Street, N.W.                                   Counsel for Defendants
Washington, District of Columbia 20005
(202) 514-3716
jean.lin@usdoj.gov
jonathan.kossak@usdoj.gov
christen.handley@usdoj.gov
bradley.humphreys@usdoj.gov

Dated: October 26, 2020

*The Acting Assistant Attorney General for
the Civil Division is recused from this matter.




                                                  8
           Case 1:19-mc-00145-TSC Document 301-1 Filed 10/26/20 Page 1 of 1


From:              Katherine Siereveld
To:                robowenlaw@gmail.com
Subject:           Follow-up re: Scheduled Nov. 19 execution of Orlando Hall, Reg. No. 26176-077


Good morning,

I have been informed that Mr. Hall's execution is scheduled for 6 pm Terre Haute time.

Thank you,
Katherine


Katherine N. Siereveld
Senior Attorney
FCC Terre Haute
4200 Bureau Road North
Terre Haute, Indiana 47802
(812) 238-3476


>>> Rob Owen <robowenlaw@gmail.com> 10/23/2020 4:00 PM >>>
Dear Ms. Siereveld,

As you will recall, on October 6 we sent a letter to Warden Watson (via you) advising that under 18 U.S.C.
§ 3596(a), which incorporates relevant Texas law, and under the terms of the judgment in Mr. Hall’s case
from the United States District Court for the Northern District of Texas, Mr. Hall may not be executed
before 6:00 p.m. local time on the date the Bureau has set for his execution (November 19).

I have had no response from Warden Watson regarding this matter. We would appreciate a response
from Warden Watson no later than the end of the business day on Monday, October 26, 2020, confirming
that Mr. Hall will not be executed before 6:00 p.m. on November 19. If we receive no response, we will
assume that Warden Watson is refusing to schedule the execution for 6:00 p.m. local time or later on
November 19, and may proceed to seek judicial relief.
Thanks for your attention to this matter.

Best regards,

Rob Owen

Attorney for Orlando Hall

--

Robert C. Owen
Law Office of Robert C. Owen, LLC
53 West Jackson Blvd., Suite 1056
Chicago, IL 60604
(512) 577-8329 voice

Admitted to practice in Illinois and Texas




                                                                                                   Exhibit 1
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 1 of 6




                           CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
Joshua C. Toll (D.C. Bar No. 463073)
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com
Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net
Counsel for Plaintiff Anthony Battle

Ginger D. Anders (D.C. Bar No. 494471)
Jonathan S. Meltzer (D.C. Bar No. 888166546)
Brendan Gants (D.C. Bar No. 1031419)
Munger, Tolles & Olson LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100
ginger.anders@mto.com
Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
alex_kursman@fd.org
Counsel for Plaintiff Alfred Bourgeois
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 2 of 6




Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org
Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320
alentz@stepoe.com
Counsel for Plaintiff Orlando Hall


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Higgs

Scott W. Braden (Ark. Bar Number 2007123)
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org
Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com
Counsel for Plaintiff Norris G. Holder, Jr.



                                              2
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 3 of 6




Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
(202) 640-2850
jjeffress@kaiserdillon.com
Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
215-928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com
Counsel for Plaintiff Corey Johnson

Gregory S. Smith
913 East Capital Street, SE
Washington, D.C. 20003
(202) 460-3381
(877) 809-9113 (fax)
gregsmithlaw@verizon.net
Counsel for Plaintiff William Emmet LeCroy




                                          3
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 4 of 6




David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com
Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com
Counsel for Plaintiff Daniel Lewis Lee

Dale A. Baich (pro hac vice)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org
Counsel for Plaintiff Keith Nelson




                                         4
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 5 of 6




Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Gary E. Proctor
Law Offices of Gary E. Proctor, LLC
8 East Mulberry Street
Baltimore, MD 21202
(410) 444-1500
(443) 836-9162 (fax)
garyeproctor@gmail.com
Counsel for Plaintiff Jeffrey Paul

Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com
Andres C. Salinas (DC Bar No. 156118)
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com
Counsel for Wesley I. Purkey


Paul F. Enzinna (D.C. Bar No. 421819)
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
(202)753-5553
penzinna@ellermanenzinna.com
Counsel for Plaintiff James H. Roane, Jr.




                                            5
   Case 1:19-mc-00145-TSC Document 301-2 Filed 10/26/20 Page 6 of 6




Amy Karlin, Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854
celeste_bacchi@fd.org
Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. (Ga. Bar No. 140981)
Jeffrey Lyn Ertel (Ga. Bar No. 249966)
Federal Defender Program, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
(404) 688-7530
(404) 688-0768 (fax)
Gerald_King@fd.org
Jeff_Ertel@fd.org
Brandon D. Almond
Troutman Sanders LLP
401 9th Street, NW
Suite 1000
Washington, D.C. 20004
(202) 274-2864
(202) 274-2994
brandon.almond@troutmansanders.com
Counsel for Richard Tipton, III

Evan Miller (DC Bar No. 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com
Counsel for Bruce Webster


                                            /s/Johnny Walker
                                           Assistant United States Attorney
                                           Counsel for Defendants



                                           6
